DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 there should be an “and” between the wherein clauses.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “establishing a wedge-wedge bond connection between the bonding wire and the first layer”.  The applicant also argues that Yamada contains “no explicit discussion of wedge-bonding”.  First, it is unclear as to what is wedge-wedge bonding since the applicant 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules” in view of Sato et al. (JP 61-163235 A1).
Regarding claim 1, Komiyama teaches:
[see “2. Experimental Procedure”] comprising: 
heating a first electrically conductive layer [the heater is used to heat electrode film; figure 2] that is to be electrically contacted, and that is arranged on a first element [substrate]; and 
pressing a first end of a bonding wire [Al wire] on the first electrically conductive layer by exerting pressure to the first end of the bonding wire [see figure 2], and further by exposing the first end of the bonding wire to ultrasonic energy [see “2. Experimental Procedure”], thereby deforming the first end of the bonding wire and creating a permanent substance-to-substance bond between the first end of the bonding wire and the first electrically conductive layer; and establishing a wedge-wedge bond connection between the bonding wire and the first layer [see figure 2; note that pressing and deforming are inherent in wedge-bonding in order to create friction for welding and to allow the materials to coalesce], 
wherein the bonding wire either comprises a rounded cross section with a diameter of at least 125um [the diameter of the Al wire is 300 µm] or a rectangular cross section with a first width of at least 500um and a first height of at least 50um.
Komiyama does not teach:
wherein the bonding wire comprises copper.
Sato teaches an Al ultrasonic bonding wire that comprises copper in order to have high tensile strength at high temperature and satisfactory thermal fatigue resistance; abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Sato wire composition for wedge bonding of electronics in 
Regarding claim 3, Komiyama teaches:
further comprising: heating the first electrically conductive layer to a temperature of between 80°C and 250°C, between 100°C and 250°C, or between 150°C and 250°C [RT, 100C, and 150C].
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arao et al. (JP 57-190328 A) in view of Sato et al. (JP 61-163235 A1).
Regarding claim 1, Arao teaches:
A method comprising: 
heating a first electrically conductive layer [heater (30) is used to heat Cu lead (25); ln, 16-17, 40-43, figure 2] that is to be electrically contacted, and that is arranged on a first element [substrate (27)]; and 
pressing a first end of a bonding wire [Al wire] on the first electrically conductive layer by exerting pressure to the first end of the bonding wire [see figure 2], and further by exposing the first end of the bonding wire to ultrasonic energy [ln. 42-45, 54-56], thereby deforming the first end of the bonding wire and creating a permanent substance-to-substance bond between the first end of the bonding wire and the first electrically conductive layer [note that pressing and deforming are inherent in wire bonding in order to create friction for welding and to allow the materials to coalesce].
Arao does not teach: 

wherein the bonding wire comprises copper.
Sato teaches a 200 um Al ultrasonic bonding wire that comprises copper in order to have high tensile strength at high temperature and satisfactory thermal fatigue resistance; abstract.
Since Arao is silent as to what size of wire is being used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any size of known wire in the art, including that taught by Sato, minus any unexpected results.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Sato wire for wedge bonding of electronics in order to have a wire with high tensile strength at high temperature and satisfactory thermal fatigue resistance. 
Regarding claim 4, Arao teaches:
providing an inert gas, a reducing protective gas, or a vacuum in the surroundings of the first layer and the first end of the bonding wire [reducing or inert gas is sprayed in the vicinity of copper lead (25) and wire (23) in order to prevent oxidation; ln. 46-49].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arao et al. (JP 57-190328 A) in view of Sato et al. (JP 61-163235 A1) as applied to claim 1 above, and in further view of Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules”.
Regarding claim 3, Arao does not teach:
heating the first electrically conductive layer to a temperature of between 80°C and 250°C, between 100°C and 250°C, or between 150°C and 250°C.
Komiyama teaches heating the substrate/electrode film to 100C, and 150C prior to wedge bonding and that this is a result effective variable; “Experimental Procedure” and figure 6.   
Note that Arao does teach that one should heat to a “require temperature”; ln. 40-41.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat to 100-150C or to optimize the heating range in order to reduce the amount of power required, minus any unexpected results.  
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arao et al. (JP 57-190328 A) in view of Sato et al. (JP 61-163235 A1) as applied to claim 1 above, and further in view of Momose et al. (US 2015/0380368 A1).
Regarding claims 5-8, Arao does not teach:
wherein the first layer has a thickness of at least 5µm, at least 25µm, or at least 50µm; 
wherein the bonding wire has a first hardness and the first layer has a second hardness, wherein the second hardness is greater than the first hardness; 
wherein the second hardness is 150% of the first hardness; and 
wherein the first layer comprises an alloy of copper.
However, Arao does teach the lead (5, 25) is copper; ln 15, 27.
Momose teaches ultrasonic wire bonding Al wire (7) to the Cu front metal layer (14) of electrode (12), wherein the wire is 100-500 um and the layer has a higher hardness than the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Momose front metal layer concept into Arao in order to prevent the electrode/substrate from cracking.  Note that 100Hv is harder than the wire so 300Hv would more than 300% higher than the same wire.  Even so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any percentage of higher hardness based on a desired factor of safety, minus any unexpected results.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an alloy of Cu for the Cu layer in order alter the hardness of the Cu layer as desired.    
Momose and the claims differ in that Momose does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Momose overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arao et al. (JP 57-190328 A) in view of Sato et al. (JP 61-163235 A1) as applied to claim 1, and further in view of Killingsworth (US 3,627,192 B).
Regarding claim 10, Arao does not teach:
inserting the bonding wire into a guiding element of a bonding device, wherein the bonding device is configured to position the first end of the bonding wire at a desired position with respect to the first element, and to press the first end of the bonding wire on the first element at the desired position.
Killingsworth teaches an ultrasonic bonding wedge tool having guiding element (23) and being configured to position and press a wire for wedge bonding; see figures 1-8.
Since Arao is silent on the design of bonding tool (2) it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose any one of the numerous known wedge bonding tools with guiding elements, including that of Killingsworth, in order to perform wedge bonding, minus any unexpected results.

Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive.
Applicant’s arguments drawn to “Cu wire” are moot since a “Cu wire” is not claimed.  Note that “comprises copper” only means the wire needs to have at least a measurable amount of Cu.  As for any arguments drawn to “wedge-wedge bonding” due to the indefinite of this term as noted above these arguments are also moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS J GAMINO/Examiner, Art Unit 1735                     

/ERIN B SAAD/Primary Examiner, Art Unit 1735